                                                      1   LYSSA S. ANDERSON
                                                          Nevada Bar No. 5781
                                                      2   RYAN W. DANIELS
                                                          Nevada Bar No. 13094
                                                      3   KAEMPFER CROWELL
                                                          1980 Festival Plaza Drive, Suite 650
                                                      4   Las Vegas, Nevada 89135
                                                          Telephone: (702) 792-7000
                                                      5   Fax:        (702) 796-7181
                                                          landerson@kcnvlaw.com
                                                      6   rdaniels@kcnvlaw.com

                                                      7   Attorneys for Defendants
                                                          Las Vegas Metropolitan Police Department,
                                                      8   Sergeant Justin Byers, Officer Richard Nelson,
                                                          Officer Jonathan Carrington, Officer Lukas Ferris
                                                      9

                                                     10                                          UNITED STATES DISTRICT COURT

                                                     11                                              DISTRICT OF NEVADA

                                                     12   JAMES IIAMS, individually and AMANDA                  CASE NO.:   2:18-cv-00231-RFB-CWH
                                                          MATTHEWS, individually,
                                                     13
                                                                                   Plaintiffs,
                                                     14   vs.                                                       STIPULATION AND ORDER TO
                                                                                                                    EXTEND DISPOSITIVE MOTION
                                                     15   LAS VEGAS METROPOLITAN POLICE                                     DEADLINE
                                                          DEPARTMENT, a political subdivision of the
                                                     16   State of Nevada; SERGEANT JUSTIN                                   (First Request)
                                                          BRYERS; OFFICER RICHARD NELSON;
                                                     17   OFFICER JONATHAN CARRINGTON;
                                                          OFFICER LUKAS FERRIS; and DOE
                                                     18   OFFICERS I-XX,

                                                     19                            Defendants.

                                                     20

                                                     21              The above-referenced parties, by and through their counsel of record, hereby agree and
KAEMPFER CROWELL RENSHAW




                                                     22   stipulate to extend the Dispositive Motion deadline currently set for March 4, 2019, for an
  GRONAUER & FIORENTINO


                           Las Vegas, Nevada 89113
                            8345 West Sunset Road
                                  Suite 250




                                                     23   additional sixty days (60) days, until May 2, 2019. This is the first requested extension between

                                                     24   the parties. The extension is being requested as discovery in this matter was voluminous, the


                                                          2284144_1.doc 6943.146
                                                                                                                                                 Page 1 of 2
                                                      1   parties conducted eight (8) depositions in January, the last month of discovery and the parties are

                                                      2   waiting for final deposition transcripts. 1 In addition, the parties have amicably agreed to conduct

                                                      3   three (3) depositions after the close of discovery due to the unavailability of the Plaintiffs for

                                                      4   deposition and the unavailability of a 30(b)(6) deponent. As such, the parties believe good cause

                                                      5   exists for an extension of the deadline.

                                                      6              This request is timely. The extension will not prejudice any party and will allow the

                                                      7   parties to properly brief their dispositive motions for this Court. The parties are not delaying the

                                                      8   conclusion of this matter by way of trial or otherwise; no trial date has yet been ordered.

                                                      9              DATED this 7th day of February, 2019.

                                                     10   KAEMPFER CROWELL                                             CLEAR COUNSEL LAW GROUP

                                                     11
                                                          By:      /s/ Lyssa S. Anderson                               By:    /s/ Jared Richards
                                                     12
                                                                   LYSSA S. ANDERSON                                          Jared Richards, Esq.
                                                                   Nevada Bar No. 5781                                        Nevada Bar No. 11254
                                                     13            RYAN W. DANIELS                                            1671 W. Horizon Ridge Pkwy, Ste. 200
                                                                   Nevada Bar No. 13094                                       Henderson, NV 89102
                                                     14            1980 Festival Plaza Drive, Suite 650
                                                                   Las Vegas, Nevada 89135
                                                                                                                              Attorneys for Plaintiffs
                                                     15
                                                                   Attorneys for Defendants Las Vegas
                                                     16            Metropolitan Police Department,
                                                                   Sergeant Justin Byers, Officer
                                                     17            Richard Nelson, Officer Jonathan
                                                                   Carrington, Officer Lukas Ferris
                                                     18

                                                     19                                                        ORDER

                                                     20              IT IS SO ORDERED.
                                                                                                             ________________________________
                                                     21                                                      RICHARD F. BOULWARE, II
                                                                                                               UNITEDSTATES
                                                                                                             UNITED   STATES DISTRICT
                                                                                                                             DISTRICT COURT
                                                                                                                                       JUDGEJUDGE
KAEMPFER CROWELL RENSHAW




                                                     22
  GRONAUER & FIORENTINO




                                                                                                              Dated:this 8th day of February, 2019.
                                                                                                             DATED
                           Las Vegas, Nevada 89113
                            8345 West Sunset Road
                                  Suite 250




                                                     23
                                                          1
                                                     24     The parties have not yet received final deposition transcripts. As this Court is aware, a witness is provided thirty
                                                          (30) days to review their transcript before a transcript is finalized. As such, the parties anticipate it will take
                                                          approximately forty-five (45) to sixty (60) days to receive final transcripts.

                                                          2284144_1.doc 6943.146
                                                                                                                                                                    Page 2 of 2
